Citation Nr: 0013015	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, or being 
housebound as a result of service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The appellant served on active duty from February 1968 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 1998, and a statement 
of the case was issued that same month.  A substantive appeal 
was received in January 1999.  In May 1999, the veteran 
testified at a Board hearing in Washington, D.C.  Although 
the veteran was initially represented in connection with the 
appeal, in September 1999, the Board received the veteran's 
written revocation of the power of attorney for that 
representative.  The veteran has indicated that he wishes to 
represent himself. 

The Board notes that at the May 1999 hearing, the veteran 
advanced claims of entitlement to service connection for 
hypertension and for an acquired psychiatric disorder.  These 
matters are referred to the RO for appropriate action.


REMAND

At the May 1999 Board hearing, the veteran stated that he saw 
a VA doctor in April 1999 and had an upcoming appointment to 
see a VA doctor in July 1999.  It therefore appears that 
there may be additional medical evidence which should be 
considered in connection with the appeal. 

Further, it does not appear that the veteran has undergone a 
special VA aid and attendance/housebound examination.  VA has 
a duty to assist the appellant in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  All pertinent VA medical records (not 
already in the claims file) should be 
obtained and made of record. 

2.  The RO should schedule the veteran 
for a special VA aid and 
attendance/housebound examination.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  The examiner should 
clearly report all clinical findings and 
should specifically comment on whether 
the veteran has lost the use of his lower 
extremities due to service-connected 
disability.  A VA Form 21-2680 
(Examination for Housebound Status or 
Need for Regular Aid and Attendance) 
should be completed by the examiner, and 
a complete rationale for any opinion 
expressed should be provided.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether an award of special 
monthly compensation is warranted under 
applicable laws and regulations.  The 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran is free to submit additional evidence and 
argument in connection with 
the matter which is the subject of this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


